[Cite as Noll v. Univ. of Akron, 2021-Ohio-1565.]




BRANDI L. NOLL                                          Case No. 2020-00568PQ

        Requester                                       Judge Patrick E. Sheeran

       v.                                               JUDGMENT ENTRY

THE UNIVERSITY OF AKRON

        Respondent



        {¶1} On      January      14,    2021,      a   Special   Master   issued   a   Report   and
Recommendation in this public-records case. The Special Master recommends that the
Court (1) find Requester has failed to establish by clear and convincing evidence that
Respondent violated R.C. 149.43(B) when it denied Requester’s ambiguous and overly
broad request, (2) issue an order denying the claim for production of records, and (3)
assess court costs to Requester.
        {¶2} Neither party has filed timely written objections to the Report and
Recommendation, as permitted by R.C. 2743.75(F)(2). Pursuant to R.C. 2743.75(F)(2),
if neither party timely objects to a special master’s report and recommendation, this
court is required to “promptly issue a final order adopting the report and
recommendation, unless it determines that there is an error of law or other defect
evident on the face of the report and recommendation.”
Case No. 2020-00568PQ                        -2-                      JUDGMENT ENTRY



         {¶3} The Court determines that there is no error of law or other defect evident on
the face of the Special Master’s Report and Recommendation of January 14, 2021. The
Court therefore adopts the Report and Recommendation. Judgment is rendered in
favor of Respondent. Court costs are assessed to Requester. The Clerk shall serve
upon all parties notice of this judgment and its date of entry upon the journal.




                                            PATRICK E. SHEERAN
                                            Judge

Filed April 20, 2021
Sent to S.C. Reporter 5/4/21